Citation Nr: 1138250	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  08-04 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a lumbar spine disability as secondary to a service-connected right ankle disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel






INTRODUCTION

The Veteran had active military service from May 1989 to March 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

This case was brought before the Board in June 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include providing the Veteran with a VA examination.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.

Clarification of Issues on Appeal

The Board notes that the Veteran's claim of service connection for a major depressive disorder was denied by the Board in a June 2010 decision.  Following this decision, in conjunction with the remand on other issues noted above, the Veteran was provided a supplemental statement of the case (SSOC) with respect to this issue of service connection for a major depressive disorder.  However, as this issue was decided by the Board in June 2010, and the Veteran has not perfected a new appeal with respect to the issue of service connection for a major depressive disorder, the Board has removed this issue from consideration as reflected above.  See generally 38 C.F.R. § 20.1100 (2011) (addressing the finality of decisions of the Board).

The Board notes that, in April 2010, the Veteran submitted a statement requesting a new examination for a claim of service connection for a left ankle disability.  However, as the issue of service connection for a left ankle disability, to include as secondary to a service-connected right ankle disability, has not yet been adjudicated, it is REFERRED to the RO for its consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).

FINDING OF FACT

A lumbar spine disability was not caused or chronically worsened by the Veteran's service-connected right ankle disability, pigmented villonodular synovitis.


CONCLUSION OF LAW

A lumbar spine disability is not proximately due to or aggravated by service-connected pigmented villonodular synovitis.  38 U.S.C.A. §§ 1113, 5107(b) (West 2002); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the instant case, the RO provided notification to the Veteran in July 2005, prior to the initial unfavorable agency decision in November 2005.  A November 2008 letter provided notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The claim was readjudicated in a June 2011 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103. 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The appellant has not identified any additional records that should be obtained prior to a decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran was afforded VA examinations in August 2005 and July 2010.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The July 2010 VA examination is sufficient for the purposes of determining service connection, as it involved a review of the claims file in addition to a physical examination of the Veteran, and provide an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As a final note, the Board again observes the instant claim was previously remanded by the Board in June 2010 for additional development.  Specifically, the Board determined the Veteran should be provided a new VA examination with respect to his lumbar spine disability.  As discussed above, the Veteran was provided a new VA examination in July 2010, which the Board has determined to be adequate for the purposes of determining service connection.  As such, the Board finds there has been substantial compliance with the June 2010 remand, and adjudication of the Veteran's claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service connection may be established on a secondary basis upon a showing that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310 (2006); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  During the course of the appeal there was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection may be made.  This had not been VA's practice, which suggests that the recent change amounts to a substantive change.  To whatever extent the revised regulation may be more restrictive than the previous one, the Board will afford the veteran review under both the old and new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003). 

Initially, the Board observes the Veteran has indicated he is claiming entitlement to service connection only on a secondary basis.  See, e.g., March 2005 claim for benefits, April 2010 statement.  Further, the Board notes that direct service connection is not raised by the record.  As such, the Board will not address the issue of direct service connection.

With respect to secondary service connection, the Veteran contends that he suffers from a lumbar spine disability that was proximately caused by his service-connected right ankle disability.  Alternatively, he argues that this condition has been aggravated by his service-connected pigmented villonodular synovitis.  Specifically, the Veteran asserts that his right ankle disability results in an altered gait, thereby causing or aggravating his lumbar spine disability.  However, while the evidence reveals that the Veteran currently suffers from a lumbar spine disability, diagnosed as mild scoliosis with chronic lumbar strain, the competent, probative evidence of record does not etiologically link the Veteran's current lumbar spine disability to his service-connected right ankle disability.

In this regard, the Board observes the Veteran was provided a VA examination in August 2005.  Following a physical examination of the Veteran, and review of the claims file, the VA examiner opined that the Veteran's current low back condition is not caused by or the result of his service-connected right ankle condition.  As the August 2005 VA examiner did not provide a rationale for this opinion, the Veteran was provided a second VA examination in July 2010.  Following a physical examination and interview of the Veteran, including a complete history of the Veteran's subjective complaints, and review of the claims folder, the July 2010 VA examiner opined that the Veteran's lumbar spine disability is not directly caused or aggravated by his right ankle disability.  In support of this opinion, the VA examiner noted that the Veteran was incapacitated for a very short time with multiple surgeries on his right ankle, was able to bear weight fully with a cam-walker and only used crutches for a couple of days.  Finally, the VA examiner stated that the Veteran's lumbar spine disability "is primarily related to truncal obesity."  

The Board acknowledges that the Veteran himself has claimed that he suffers from a lumbar spine disability that is the result of or has been aggravated by his service-connected right ankle disability.  However, as a layperson, the Veteran has no competence to give a medical opinion on the diagnosis or etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, the Board finds a preponderance of the competent, probative evidence of record weighs against the Veteran's assertion that his service-connected right ankle disability is the proximate cause of or has aggravated his currently diagnosed lumbar spine disability.  The Veteran has produced no competent evidence or medical opinion in support of his claim, and the record contains two competent medical opinions from VA examiners which find the Veteran's lumbar spine disability is not due to or aggravated by his service-connected right ankle disability.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a lumbar spine disability, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107.


ORDER

Service connection for a lumbar spine disability is denied.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


